TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00778-CR


Antonio Cisneros, Appellant


v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 2042664, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Antonio Cisneros seeks to appeal from a judgment of conviction for felony driving
while intoxicated.  Sentence was suspended and Cisneros was placed on community supervision on
September 17, 2004.  On the same day, Cisneros signed a written waiver of appeal.  On November
23, 2004, Cisneros filed a pro se notice of out-of-time appeal.  Because the notice of appeal was not
timely, we lack jurisdiction to dispose of the purported appeal in any manner other than by
dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996); Tex. R. App. P. 26.2(a)(1).

The appeal is dismissed.


				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   January 18, 2005
Do Not Publish